DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is  response to applicant’s arguments and  amendment filed 01/31/2022. Claims 1-3, 7-10, 13-14, 16-26, 29 and 34 are amended. Claims 1-35 are currently pending.
The objection of claims 18, 26 and 34 has been withdrawn due to applicant’s amendment.
The rejection of claims 2-3 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
The rejection of claim 13 under 35 U.S.C. 112(b) is maintained, see below.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/31/2022, with respect to the rejection(s) of claim(s) 1-12, 18-24 and 26-35 under 35 U.S.C. 103 as being unpatentable over Catanese, III in view of Burbank; claim 13 under 35 U.S.C. 103 as being unpatentable over Catanese, III in view of Burbank and Suval; claims 14-17 under 35 U.S.C. 103 as being unpatentable over Catanese, III in view of Burbank and Fleenor; and claim 25 under 35 U.S.C. 103 as being unpatentable over Catanese, III in view of Burbank and Fung, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Binmoeller with respect to claim 29 as discussed below.
Claim Objections
Claims 3, 10 and 31 are objected to because of the following informalities:  
In claim 3, the phrase “directly causes” should read “directly causing”. 
In claim 10, the phrase “wherein passing the at least one tension member” should read “wherein the passing the at least one tension member” to refer to the passing step previously introduced.
In claim 31, the phrase “wherein volumetrically compressing” should read “wherein the volumetrically compressing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 13-21 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, the claim recites “further comprising passing the respective tension member along a predetermined passage line between the respective entry opening and the respective exit opening”. There is insufficient antecedent basis for “the respective tension member”, “the respective entry opening” and “the respective exit opening”, since only at least one tension member passing between an entry opening and an exit opening has been previously introduced. Further, it is unclear whether the phrase is reciting a new passing step, or referring to the passing step of the tension member previously introduced. Therefore, the scope of the claim is indefinite.
Regarding claim 13, the claim recites “the surgical access”. There is insufficient antecedent basis for this limitation in the claim. Therefore, the scope of the claim is indefinite.
	Further, the claim recites “the respective tension member” and “the respective fastener”. There is insufficient antecedent basis for these limitations in the claim, since only at least one tension member has been previously introduced, and a fastener has not been previously introduced. Therefore, the scope of the claim is indefinite (see 112(d) rejection below).
	Regarding claim 14, the claim recites “the respective tension member includes a respective first portion protruding from the respective entry opening and a respective second portion protruding from the respective exit opening”. There is insufficient antecedent basis for “the respective tension member”, “the respective entry opening”, and “the respective exit opening”, since only at least one tension member passing between an entry opening and an exit opening has been previously introduced. Therefore, the scope of the claim is indefinite.
	Regarding claim 16, the claim recites “a respective fastener to the respective tension member”. It is unclear what the phrase “respective fastener” is referring to, since only at least one tension member has been previously introduced, such that there would only be one fastener. Therefore, the scope of the claim is indefinite.
	Regarding claim 18, the claim recites “a respective end of the respective tension member through the respective exit opening… respective entry opening”. There is insufficient antecedent basis for “the respective tension member”, “the respective exit opening”, and “the respective entry opening”, since only at least one tension member passing between an entry opening and an exit opening has been previously introduced. Therefore, the scope of the claim is indefinite.
	Regarding claim 20, the claim recites “forming a respective passage… between the respective entry opening and the respective exit opening”. It is unclear whether the phrase is referring to a passage 
	Regarding claim 21, the claim recites “the respective entry opening” and “the respective exit opening”. There is insufficient antecedent basis for these limitations in the claim, since only at least one tension member passing between an entry opening and an exit opening has been previously introduced. Therefore, the scope of the claim is indefinite.
	Regarding claim 24, the claim recites “each of at least one tension member”. There is insufficient antecedent basis for this limitation in the claim, since only at least one tension member has been previously introduced. Therefore, the scope of the claim is indefinite.
	Regarding claim 25, the claim recites “each of the at least one tension member”. There is insufficient antecedent basis for this limitation in the claim, since only at least one tension member has been previously introduced. Therefore, the scope of the claim is indefinite.
	Claims 9, 15, 17 and 19 are indefinite due to their dependencies on indefinite base claims 8, 14 and 18.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 13, the preamble of the claim recites “the method according to claim 16”. A dependent claim must contain a reference to a claim previously set forth (see above), therefore, the claim is in improper dependent form, since the claim does not contain a reference to a previously recited claim. For examination purposes, the claim is interpreted to be dependent on claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-31 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binmoeller (US 2011/0106107 A1).
	Regarding claim 29, Binmoeller discloses (abstract; paras. [0021]-[0046] and [0061]-[0063]; figs. 4-7) a method comprising: 
	volumetrically compressing a tumor (apparatus may be used for excision of tissue including tumors, which are volumetrically compressed by being pulled into loop member 35, paras. [0063] and [0039]-[0046]; figs. 4-7) at least partially embedded within healthy tissue in an organ of a patient (tumor 
	maintaining the pressure above the threshold level for a period sufficient to permit at least a portion of the tumor to necrotize due to the ischemia (para. [0063]).
	Regarding claim 30, Binmoeller discloses the method of claim 29. Binmoeller further discloses  further comprising circumscribing the tumor with at least one device of foreign origin relative to the patient (apparatus 20 including loop member 35, which constricts the tumor and therefore circumscribes the tumor, para. [0063]), wherein the volumetrically compressing the tumor and maintaining the pressure above the threshold level are achieved via the at least one device (para. [0063]).
	Regarding claim 31, Binmoeller discloses the method of claim 30. Binmoeller further discloses wherein volumetrically compressing the tumor comprises reducing a profile of the device around the tumor (loop member 35 deployed by being tightened, para. [0045]; figs. 4-7).
	Regarding claim 33, Binmoeller discloses the method of claim 29. Binmoeller further discloses further comprising encompassing the tumor with at least one tension member (loop member 35 encompasses tumor by looping around tissue, figs. 4-7) to define a three-dimensional shape around the tumor (loop member 35 defines three-dimensional shape around tumor via loop, figs. 4-7), wherein the volumetrically compressing the tumor comprises decreasing a size of the three-dimensional shape (loop member 35 reduced in size when tightened, paras. [0041]-[0045]; figs. 4-7).
	Regarding claim 34, Binmoeller discloses the method of claim 33. Binmoeller further discloses wherein the decreasing the size of the three-dimensional shape is achieved by tightening the at least one tension member (paras. [0041]-[0045]; figs. 4-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller.
	Regarding claim 35, Binmoeller discloses the method of claim 29. 
	However, Binmoeller fails to disclose wherein the threshold level of the pressure is no less than 20 mmHg.
	Binmoeller sets forth that the threshold of pressure is a result effective variable, wherein the pressure must be optimized to be sufficient to strangulate blood supply to the tumor and therefore result in necrosis and sloughing (para. [0063]). Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the device of Binmoeller In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claims 1-2, 4-7, 11-12 and 22-23 are allowed.
	Regarding base claim 1, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a method for treating a tumor at least partially embedded within healthy tissue of an organ, the method comprising: defining a volumetric region internal to the organ, the volumetric region containing at least a portion of the tumor; passing at least one tension member within the organ between an entry opening and an exit opening at a surface of the organ; tightening the at least one tension member to cause compression of the volumetric region, thereby directly increasing pressure within the tumor; and maintaining the increased pressure such that tissue of the tumor undergoes ischemia resulting directly from the compression caused by the tightened at least one tension member.
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-28 are allowed.
	Regarding base claim 26, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a method for treating a tumor within a body of a subject, the method comprising: deploying a plurality of windings of at least one tension member around the tumor, a portion of each of the windings spaced apart from a portion of an adjacent winding of the windings to define a three-dimensional shape around the tumor; tightening the at least one 
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 32, Binmoeller discloses the method of claim 29, but fails to disclose wherein the volumetrically compressing comprises compressing the tumor along at least first and second lines of compression that extend around an outer surface of the tumor along different paths, and it would not be obvious to modify the method of Binmoeller as claimed, since Binmoeller discloses the loop contacting the tumor to excise the tissue at a specific location.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771          

/DIANE D YABUT/Primary Examiner, Art Unit 3771